Citation Nr: 0506582	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  92-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical hyperextension injury, to include as secondary to 
the service-connected idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1.

2.  Entitlement to an increased rating for idiopathic 
thoracolumbar scoliosis with postoperative spinal fusion from 
T-3 to L-1, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1973 to July 
1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 1989 rating action that denied service 
connection for residuals of a cervical hyperextension injury, 
and a rating in excess of 40 percent for idiopathic 
thoracolumbar scoliosis with postoperative spinal fusion from 
T-3 to L-1.  In February 1990, the appellant testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  By decision of May 1990, the 
hearing officer denied service connection for residuals of a 
cervical hyperextension injury, to include as secondary to 
the service-connected idiopathic thoracolumbar scoliosis. A 
Notice of Disagreement was received in July 1990, and a 
Statement of the Case (SOC) was issued in August 1990.  A 
Substantive Appeal was received in September 1990.  In April 
1991, the appellant and a friend testified at a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  A Supplemental SOC (SSOC) was issued 
in October 1991.

By decision of August 1994, the Board denied service 
connection for residuals of a cervical hyperextension injury, 
to include as secondary to the service-connected idiopathic 
thoracolumbar scoliosis, and a rating in excess of 40 percent 
for idiopathic thoracolumbar scoliosis with postoperative 
spinal fusion from T-3 to L-1.  The veteran appealed the 
Board's decision on each claim to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1999) (Court).  By October 
1996 Memorandum Decision, the Court vacated the Board's 
August 1994 decision with respect to the denials of service 
connection for residuals of a cervical hyperextension injury, 
and a rating in excess of 40 percent for idiopathic 
thoracolumbar scoliosis with postoperative spinal fusion from 
T-3 to L-1, and remanded the case to the Board for additional 
action.  

In June 1998, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in November 2004, reflecting 
the RO's continued denials of service connection for 
residuals of a cervical hyperextension injury, and a rating 
in excess of 40 percent for idiopathic thoracolumbar 
scoliosis with postoperative spinal fusion from T-3 to L-1.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on her part, is required.


REMAND

Unfortunately, another remand of the issues on appeal is 
warranted, even though it will, regrettably, further delay a 
final decision on the matters on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In June 1998, the Board remanded this matter to the RO to 
arrange for the veteran to undergo VA examination to obtain 
specific clinical findings necessary to adjudicate these 
claims.  Appellate review discloses that all of the 
previously requested action has not been accomplished, and 
that the evidence currently of record is insufficient to 
fairly adjudicate the claims on appeal.  Although the veteran 
underwent VA examination in April 2004, and the examiner 
indicated that the veteran had increased fatigability and 
back pain due to her service-connected idiopathic 
thoracolumbar scoliosis, he failed to quantify the extent of 
such functional loss in terms of additional degrees of 
limited thoracolumbar spine motion, as requested.  See 
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. 
App. 202-207 (1995).  The examiner also noted in his report 
that the claims file was not available for review at the time 
of the examination; although the claims file was later made 
available for his review in May 2004, no additional comments 
in this regard were provided.

The Board also points out that the claim for service 
connection for residuals of a cervical hyperextension injury 
includes consideration of whether this disability is 
proximately due to or the result of the veteran's service-
connected idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1.  While the April 
2004 VA examiner was not specifically requested to comment as 
to whether the veteran had additional disability resulting 
from the aggravation of her nonservice-connected residuals of 
a cervical hyperextension injury by the service-connected 
idiopathic thoracolumbar scoliosis, such a finding is needed 
to resolve the claim for service connection.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability).  

As there is no medical evidence or opinion that addresses 
these questions, the Board finds that these matters must be 
remanded to the RO to obtain a supplemental statement from 
the same VA physician, if available, to resolve the increased 
rating and secondary service connection issues on appeal.  
The Board emphasizes that only additional statements based on 
the current evidence of record are sought, not an additional 
examination of the veteran, unless such examination is 
unavoidable.

If another examination of the veteran is needed, the veteran 
is hereby advised that a failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should return the claims file 
to Thomas M. Sasser, Jr., M.D. at the VA 
Medical Center in Augusta, Georgia, for a 
supplemental opinion pertaining to his 
examination of the veteran on April 15, 
2004.  Dr. Sasser should review the 
claims file and render an opinion, 
consistent with his prior findings and 
sound medical principles, as to whether 
it is at least as likely as not that the 
veteran's residuals of a cervical 
hyperextension injury were caused or are 
aggravated by her service-connected 
idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to   
L-1.  If aggravation of the nonservice-
connected cervical spine disability by 
the service-connected thoracolumbar 
disability is found, the doctor should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.    

With respect to the increased 
fatigability and back pain attributable 
to the veteran's service-connected 
idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to 
L-1, Dr. Sasser should quantify the 
extent of such functional loss in terms 
of additional degrees of limited 
thoracolumbar spine motion, as previously 
requested..

The examiner should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

If Dr. Sasser is unavailable, or is 
unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to undergo such examination.  
If the examination is conducted by any 
physician other than Dr. Sasser, the 
entire claims file(to include a complete 
copy of this REMAND) must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The RO should request that the 
physician respond to all questions posed 
in the Board's June 1998 remand, as well 
as in this remand (as indicated above), 
and provide a complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

2.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.


3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.         
 
5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                      



See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


